Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-17-00019-CV

                                       Roy H. SOTELO III,
                                            Appellant

                                                 v.

                                      Mercedes H. SOTELO,
                                            Appellee

                     From the 38th Judicial District Court, Uvalde County, Texas
                                Trial Court No. 2014-03-29890-CV
                         The Honorable Camile G. Dubose, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: April 26, 2017

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due on March 27, 2017. When neither the brief nor a motion for

extension of time were filed, we ordered appellant to show cause in writing why this appeal should

not be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1). Appellant failed to

respond to our order. Therefore, this appeal is dismissed for want of prosecution. Costs of appeal

are taxed against appellant.

                                                  PER CURIAM